internal_revenue_service number release date index number ---------------------------------------- ------------------------------------- --------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b01 plr-129390-12 date date legend llc1 ---------------------------------------------------------------------------------------------- -------------------------------------- ------------------------ llc2 ---------------------------------------------------------------------------------------------- ------------------------------------------------------------ ------------------------- llc3 ----------------------------------------------- ---------------------------------------------------------------------------------------------- --------------------------------------------------------------------- state date date date father -------------- --------------------------- -------------------------- ---------------------- ------------------------------------ mother --------------------------- ----------------------------------------------------------------------- b ------ plr-129390-12 c ---- dear -------------- we respond to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction defined below as the proposed transaction the information submitted in that request and in subsequent correspondence is summarized below summary of facts llc1 a limited_liability_company organized under the laws of state elected to be treated as a corporation and made an s election effective date llc1 is a holding_company whose primary asset is a b percent membership interest in llc3 a limited_liability_company organized under the laws of state that is treated as a partnership for federal tax purposes llc1’s only other assets are its corporate office building and cash llc2 a limited_liability_company organized under the laws of state elected to be treated as a corporation and made an s election effective date llc2 owns the remaining c percent membership interest in llc3 llc2’s only other asset is cash father formed this group of companies and grew them into very successful businesses over many years father and mother made gifts to their children and grandchildren or to various simple complex and grantor trusts for their benefit including gifts of ownership interests in father's companies both llc1 and llc2 were structured to have class a voting and class b non-voting shares of membership interests irrespective of the designation of the shares as a and b all shares carry the same rights as to distributions liquidation profit and loss etc and are identical in all other aspects and rights except that only class a shares have voting rights when the present structure was adopted many years ago the use of voting and non-voting shares was useful since the younger family members typically had more non-voting than voting shares llc3 now states that this structure is no longer efficient the members of llc3 or their predecessors have over time contributed virtually all of their operating_assets to llc3 in exchange for the membership interests since it was found that operating the business as an integrated unit made better economic sense and also enabled father to market the company's services in a more effective way now that father has passed away taxpayer states that the current structure of having two separate companies each with both voting and non-voting shares that in turn own llc3 taxed as a partnership has become both cumbersome and outdated necessitating multiple levels of federal and state tax reporting and distributions up from llc3 to llc1 and llc2 then by them to each of their shareholders and requiring llc governance structures for all three entities under state law plr-129390-12 proposed transaction the taxpayer would like to restructure in order to eliminate state law governance redundancies and administrative time and expenses the following are the steps in the proposed transaction i ii effective date llc3 will make an entity classification election under sec_301_7701-3 of the procedure and administration regulations to be taxed as a corporation new llc3 effective date llc1 and llc2 will merge downstream into new llc3 with new llc3 being the surviving entity the class a and class b shares of llc1 will be converted into one class of shares of new llc3 the class a and class b shares of llc2 will be converted into the same one class of shares of new llc3 the conversion ratio will be determined by appraisal iii effective date new llc3 will make an s election representations taxpayer has made the following representations with respect to step ii of the proposed transaction a b the fair_market_value of new llc3 stock and other consideration if any received by the shareholders of llc1 will be approximately equal to the fair_market_value of the stock of llc1 surrendered in the exchange the fair_market_value of new llc3 stock and other consideration if any received by the shareholders of llc2 will be approximately equal to the fair_market_value of the stock of llc2 surrendered in the exchange there is no plan or intention by the shareholders of llc1 to sell exchange or otherwise dispose_of the new llc3 stock received in the transaction that would reduce their ownership of new llc3 stock to a number of shares having a value of less than percent of the value of all the formerly outstanding_stock of llc1 there is no plan or intention by the shareholders of llc2 to sell exchange or otherwise dispose_of the new llc3 stock received in the transaction that would reduce their ownership of new llc3 stock to a number of shares having a value of less than percent of the value of all the formerly outstanding_stock of llc2 c there is no plan or intention for new llc3 or any person related as plr-129390-12 d e f g h i j defined in sec_1_368-1 of the income_tax regulations to new llc3 to acquire or redeem any new llc3 stock issued or deemed issued in the reorganization either directly or through any transaction agreement or other arrangement with any other person new llc3 has no plan or intention to sell or otherwise dispose_of any of the assets of llc1 or llc2 acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 of the internal_revenue_code the liabilities of llc1 and llc2 assumed as described in sec_357 by new llc3 were incurred by llc1 and llc2 respectively in the ordinary course of their businesses and are associated with their respective assets transferred llc1 llc2 llc3 new llc3 and the shareholders of llc1 and llc2 will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between llc1 and new llc3 that was issued acquired or will be settled at a discount there is no intercorporate indebtedness existing between llc2 and new llc3 that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv neither llc1 nor llc2 is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the total fair_market_value of the assets transferred to new llc3 in the merger of llc1 into new llc3 will exceed the sum of i the amount of any liabilities assumed as described in sec_357 by new llc3 in the exchange and ii the amount of any liabilities owed to new llc3 by llc1 that are discharged or extinguished in connection with the exchange the total fair_market_value of the assets transferred to new llc3 in the merger of llc2 into new llc3 will exceed the sum of i the amount of any liabilities assumed as described in sec_357 by new llc3 in the exchange and ii the amount of any liabilities owed to new llc3 by llc2 that are discharged or extinguished in connection with the exchange the fair_market_value of the assets of new llc3 will exceed the amount of its liabilities immediately_after_the_exchange rulings plr-129390-12 based solely on the information submitted and the representations set forth above we rule as follows with respect to the entity classification election in step i of the proposed transaction we rule under sec_301_7701-3 when llc3 makes an election to be classified as an association llc3 is deemed to contribute all of its assets and liabilities to the association new llc3 in exchange for the stock in new llc3 and immediately thereafter llc3 is deemed to liquidate by distributing the stock of new llc3 to llc1 and llc2 under sec_301_7701-3 and situation of revrul_2009_15 2009_1_cb_1035 this will be deemed to occur immediately before the close of the day before date so that llc3 will be deemed not to own the stock in new llc3 on date and new llc3’s initial taxable_year will begin at the start of date with respect to the downstream mergers of llc1 and llc2 respectively into llc3 in step ii of the proposed transaction we have chosen to rule on each downstream_merger separately for ease and clarity thus we rule as follows the merger of llc1 into new llc3 with new llc3 surviving will constitute a reorganization under sec_368 llc1 and new llc3 each will be a_party_to_a_reorganization within the meaning of sec_368 the shareholders of llc1 will not recognize any gain_or_loss upon the exchange of their shares in llc1 for new llc3 shares sec_354 the basis of the new llc3 shares in the hands of llc1 shareholders immediately_after_the_exchange will be the same as the aggregate basis of the llc1 class a and class b shares in the hands of the shareholders immediately prior to the exchange sec_358 the holding_period of the new llc3 shares received by the llc1 shareholders will include the holding_period of the llc1 shares surrendered in exchange therefor provided that the llc1 shares are held as capital assets on the date of the exchange sec_1223 no gain_or_loss will be recognized by llc1 upon the transfer of its assets subject_to liabilities to new llc3 in exchange for new llc3 shares and the assumption by new llc3 of the liabilities associated with the transferred assets sec_361 and sec_357 plr-129390-12 new llc3 will not recognize any gain_or_loss on the receipt of the assets subject_to liabilities of llc1 in exchange for new llc3 shares sec_1032 the basis of each asset received by new llc3 from llc1 will be equal to the basis of such asset in the hands of llc1 immediately prior to the transaction sec_362 the holding_period of each asset received by new llc3 from llc1 will include the period during which such asset was held by llc1 sec_1223 no gain_or_loss will be recognized by llc1 on the distribution of the new llc3 shares to its shareholders in exchange for their shares in llc1 sec_361 new llc3 will succeed to and take into account the items of llc1 described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 the merger of llc2 into new llc3 with new llc3 surviving will constitute a reorganization under sec_368 llc2 and new llc3 each will be a_party_to_a_reorganization within the meaning of sec_368 the shareholders of llc2 will not recognize any gain_or_loss upon the exchange of their shares in llc2 for new llc3 shares sec_354 the basis of the new llc3 shares in the hands of llc2 shareholders immediately_after_the_exchange will be the same as the aggregate basis of the llc2 class a and class b shares in the hands of the shareholders immediately prior to the exchange sec_358 the holding_period of the new llc3 shares received by the llc2 shareholders will include the holding_period of the llc2 shares surrendered in exchange therefor provided that the llc2 shares are held as capital assets on the date of the exchange sec_1223 no gain_or_loss will be recognized by llc2 upon the transfer of its assets subject_to liabilities to new llc3 in exchange for new llc3 shares and the assumption by new llc3 of the liabilities associated with the transferred assets sec_361 and sec_357 plr-129390-12 new llc3 will not recognize any gain_or_loss on the receipt of the assets subject_to liabilities of llc2 in exchange for new llc3 shares sec_1032 the basis of each asset received by new llc3 from llc2 will be equal to the basis of such asset in the hands of llc2 immediately prior to the transaction sec_362 the holding_period of each asset received by new llc3 from llc2 will include the period during which such asset was held by llc2 sec_1223 no gain_or_loss will be recognized by llc2 on the distribution of the new llc3 shares to its shareholders in exchange for their shares in llc2 sec_361 new llc3 will succeed to and take into account the items of llc2 described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 with respect to the s election in step iii of the proposed transaction we rule as follows llc1’s and llc2's momentary ownership of the stock of new llc3 as part of the reorganizations under sec_368 will not cause new llc3 to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 therefore assuming new llc3 will otherwise meet the requirements of a small_business_corporation under sec_1361 new llc3 will be eligible to make an s_corporation_election under sec_1362 for its first taxable_year the s election to be made by new llc3 will not cause llc3’s assets in the hands of new llc3 to be taxed under sec_1374 new llc3 will be subject_to sec_1374 with respect to any asset transferred to new llc3 from llc1 or llc2 in the downstream mergers to the same extent that llc1 or llc2 was subject_to sec_1374 with respect to such asset for purposes of sec_1374 new llc3's recognition_period will be reduced by the portion of llc1’s and llc2's respective recognition periods that elapsed prior to the downstream mergers and if their recognition periods had completely elapsed new llc3 will not be subject_to sec_1374 with respect to such assets sec_1374 and ann i r b plr-129390-12 caveats except as expressly provided herein no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings procedural matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely joy c spies joy c spies senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
